Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Clonch (US 5,664,932) in view of Dorsett (US 2017/0341504).
	Re claim 1, Clonch teaches (background of the invention) an electric vehicle (generally 12, figures), comprising: a frame (not numbered), a set of wheels (generally 16), and a bucket (generally scoops, etc., column 1,lines 12-14; column 3, lines 31-33); and an electric propulsion system (generally claims 12-13; column 1, lines 6-7,12-14, etc.) comprising one or more electric motors (generally inherent as is electrically powered vehicle) and one or more electric power sources (generally 15,etc.) are one or more rechargeable batteries (generally 15) that are removably attached to the electric vehicle configured to deliver power to the one or more electric motors; the electric vehicle having a payload capacity (inherent property), the payload capacity being a weight of material that can be loaded into the bucket (scoop) and transported by the electric vehicle. 
 	Also Dorsett teaches an electric vehicle (generally 100, figures 1-5A, etc.), comprising: a frame (not numbered), a set of wheels (generally 110), and a bucket (generally 112); and an electric propulsion system (generally 115,120,125,130,135,etc.) comprising one or more electric motors (generally 130,130a-d, [0032,0035,0034]) and one or more electric power sources (generally 135,120,etc.) configured to deliver power to the one or more electric motors; the electric vehicle having a payload capacity (inherent property), the payload capacity being a weight of material that can be loaded into the bucket and transported by the electric vehicle. 
 	Clonch does not limit the payload capacity and as Dorsett teaches generally electric motors & multiple power sources are known for powering vehicles. It would have been obvious to one of ordinary skill in the art prior to filing to have made Clonch as claimed including having electric motors, etc. & any desired capacity including at least approximately 10 metric tons or any other desired capacity, etc. to handle expected operating conditions & power/propulsion needs of a given situational need.
 	Re claims 7-9, Clonch does not limit the dimensions nor capacity, etc. and it would have been obvious to one of ordinary skill in the art to have modified Clonch as claimed or any other dimensions /capacity, etc. to handle the needs of a given situation or maximize efficiency in a given situation/ available space.

Claims 2-6,10-20, are rejected under 35 U.S.C. 103 as being unpatentable over Clonch (US 5,664,932)  in view of Dorsett (US 2017/0341504) and Apel (US 2,711,257).
 	Re claim 2, Clonch as well as Clonch in view of Dorsett teaches the vehicle has a front end and a rear end; wherein the bucket/scoop is connected to the frame at the front end of the vehicle; wherein the set of wheels includes a pair of front tires proximate the front end of the vehicle, and a pair of rear tires proximate the rear end of the vehicle. Clonch does not teach the front tires are larger than the rear tires. However, this is already known in the art as shown by Apel (11,figure 1) to improve stability & prevent tipping (column 2, lines 54-56) and it would have been obvious to one of ordinary skill in the art before filing to have modified Clonch as claimed in order to prevent tipping and improve stability.
 	Re claim 3, Clonch does not limit the payload capacity & tires. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Clonch as claimed including having any desired capacity, etc. to handle expected operating conditions of a given situational need.
 	Re claim 4, Dorsett teaches the one or more electric power sources (generally 135,120,130,130a-d, [0032,0035,0034]) include a first power source configured to deliver power to the front tires and a second power source configured to deliver power to the rear tires. Clonch in view of Dorsett teaches the power source(s) as batteries. Clonch also teaches removable rear mounted batteries which may act as a counterbalance. It is known in the art to use battery packs in place of single batteries as equivalent alternatives where it is easier or more desirable to use a pack of smaller batteries for various reasons such as availability.
It is believed that Clonch operates as claimed, but as there are various abilities mentioned, for sake of completeness and clarity it would have been obvious to one of ordinary skill in the art prior to filing to have modified equivalently as claimed in order have dedicated power sources, battery packs, etc., for the front tires and for the rear tires in order to allow use of available parts, greater individual controls over the operation of the vehicle systems as well as not having everything on a single power source that might be overwhelmed and fail as well as having a backup power source.
 	Re claims 5-6, Clonch as already modified (or even here) in view of Dorsett teaches the frame proximate the rear tires configured to provide better rear visibility (Dorsett figures 1-3 , especially figure 2) shows angled frame features (which meet battery pack(s) angled sides, etc.) & as already modified (here) would provide visibility as claimed or any other desired visibility desired for a given situational need.
 	Re claim 10, Dorsett does not mention the bucket is attached to the frame via a linkage that includes a trunnion mounted hydraulic lift cylinder, though Clonch in view of Dorsett may. However, for sake of completeness and clarity, this is already known in the art as shown for example by Apel (figures 1-4, bucket 20, cylinders 49 (etc.), trunnions 51,52, etc.) to allow different movement profiles. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Clonch as claimed in order to allow varied movement profiles as needed for a desired situational need.
 	Re claims 11-15,17-20, Clonch teaches (background of the invention) an electric vehicle (generally 12, figures), comprising: a frame (not numbered), a set of wheels (generally 16), and a bucket (generally scoops, etc., column 1,lines 12-14; column 3, lines 31-33); and an electric propulsion system (generally claims 12-13; column 1, lines 6-7,12-14, etc.) comprising one or more electric motors (generally inherent as is electrically powered vehicle) and one or more electric power sources (generally 15,etc.) are one or more rechargeable batteries (generally 15) that are removably attached to the electric vehicle configured to deliver power to the one or more electric motors; the electric vehicle having a payload capacity (inherent property), the payload capacity being a weight of material that can be loaded into the bucket (scoop) and transported by the electric vehicle. 
 	Also Dorsett teaches an electric vehicle (generally 100, figures 1-5A, etc.), comprising: a frame (not numbered), a set of wheels (generally 110), and a bucket (generally 112); and an electric propulsion system (generally 115,120,125,130,135,etc.) comprising one or more electric motors (generally 130,130a-d, [0032,0035,0034]) and one or more electric power sources (generally 135,120,etc.) configured to deliver power to the one or more electric motors; the electric vehicle having a payload capacity (inherent property), the payload capacity being a weight of material that can be loaded into the bucket and transported by the electric vehicle. 
 	Clonch does not limit the payload capacity and as Dorsett teaches generally electric motors & multiple power sources are known for powering vehicles. It would have been obvious to one of ordinary skill in the art prior to filing to have made Clonch as claimed including having electric motors, etc. & any desired capacity including at least approximately 10 metric tons or any other desired capacity, etc. to handle expected operating conditions & power/propulsion needs of a given situational need.
 	Clonch as well as Clonch in view of Dorsett teaches the vehicle has a front end and a rear end; wherein the bucket/scoop is connected to the frame at the front end of the vehicle; wherein the set of wheels includes a pair of front tires proximate the front end of the vehicle, and a pair of rear tires proximate the rear end of the vehicle. Clonch does not teach the front tires are larger than the rear tires. However, this is already known in the art (as well as obvious to modify sizes, dimensions, etc. to meet needs of a situation) as shown by Apel (11,figure 1) to improve stability & prevent tipping (column 2, lines 54-56) and it would have been obvious to one of ordinary skill in the art before filing to have modified Clonch as claimed in order to prevent tipping and improve stability.
 	Clonch does not limit the dimensions, payload capacity (& tires). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Clonch as claimed including having any desired capacity, dimensions, (tire sizes,) etc. to handle expected operating conditions of a given situational need.
 	Dorsett teaches the one or more electric power sources (generally 135,120,130,130a-d, [0032,0035,0034]) include a first power source configured to deliver power to the front tires and a second power source configured to deliver power to the rear tires. 
 	Clonch in view of Dorsett teaches the power source(s) as batteries. Clonch also teaches removable rear mounted batteries which may act as a counterbalance. It is known in the art to use battery packs in place of single batteries as equivalent alternatives where it is easier or more desirable to use a pack of smaller batteries for various reasons such as availability.
It is believed that Clonch operates as claimed, but as there are various abilities mentions, for sake of completeness and clarity it would have been obvious to one of ordinary skill in the art prior to filing to have modified equivalently as claimed in order have dedicated power sources, battery packs, etc., for the front tires and for the rear tires in order to allow use of available parts, greater individual controls over the operation of the vehicle systems as well as not having everything on a single power source that might be overwhelmed and fail as well as having a backup power source.
 	Dorsett teaches the frame proximate the rear tires configured to provide better rear visibility (figures 1-3 , especially figure 2) shows angled frame features (which meet battery pack(s) angled sides, etc.). It would have been obvious to one of ordinary skill in the art to have modified Clonch in order to provide visibility as claimed and/or any other desired visibility to improve safety or performance, as well as for another given situational need.
 	Re claim 16, Dorsett does not mention the bucket is attached to the frame via a linkage that includes a trunnion mounted hydraulic lift cylinder. However, this is already known in the art as shown for example by Apel (figures 1-4, bucket 20, cylinders 49 (etc.), trunnions 51,52, etc.) to allow different movement profiles. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Dorsett as claimed in order to allow varied movement profiles as needed for a desired situational need.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamadi (US 8,146,694) teaches (cover figure, abstract) use of replaceable & rechargeable electric battery packs in place a single larger battery to power electric vehicles is known.
Heichal (US 7,993,155) teaches rechargeable replaceable battery packs (generally 806) for electric vehicles (cover, abstract, figure 8).
Allen (US 7,770,673) teaches electric vehicle with multiple rechargeable replaceable batteries (generally cover, abstract).
Applicant's arguments filed 9/22/22 have been fully considered but they are not persuasive.
Applicant argues that Dorsett & Apel do not teach the rechargeable battery limitation added in the amendment. However, similar to the prior office action but for the addition of Conch as the primary reference & as noted above, Clonch teaches it is already well-known in the art to use rear located, rechargeable, replaceable batteries for electric vehicles. Use of battery packs in place of single battery(ies) is also just use of equivalent alternatives & would be known in the art. To the knowledge and understanding of one of ordinary skill, the combination of Clonch’s generic rear located, replaceable battery (packs) power source modified in view of the advantages of individual motors for wheels with their multiple power sources, improved visibility path construction, etc. of Dorsett and wheels, etc. taught by Allen would be an obvious improvement and meet applicants’ current claims. 
Applicant argues that the payload capacity limitations are not arbitrary and provide an advantage. However, as claimed they are rather broad and it would still be obvious as noted above to size features to meet the needs of a given situation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/         Primary Examiner, Art Unit 3652